DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 17, 2022, is acknowledged.
Claims 15-18, 64, and 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2022.
Claims 1-14 are pending and addressed below.
Claim Objections
Claim 1 is objected to because of the following informalities: the preamble should begin with --An apparatus--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, in lines 2-6, applicant claims the proximal hub of the tube “configured to connect to a suction-applying device such that, following the advancement of the tube to the blockage, a section force generated by the suction-applying device is applied, via the tube, to the blockage.” The language does not positively recite the suction-applying device, only functionally reciting the suction-applying device. However, lines 18-19 recite “such that the blockage is anchored to the shaft while the suction force is applied to the blockage,” which indicates the suction force may be positively required, thus necessitating the inclusion of the suction-applying device. It is unclear whether the suction-applying device is intended to be functionally recited or positively claimed. For examination purposes, the suction-applying device is considered to be functionally recited and not positively required by the claim language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orion (US 20110301594).
	Regarding claims 1-7, and 10-14, Orion discloses an apparatus for removing a blockage from a body of a subject, the apparatus comprising:
	(claim 1) a tube (20), configured to advance to the blockage ([0074]), and comprising a proximal hub configured to connect to a suction-applying device such that, following the advancement of the tube to the blockage, a suction force generated by the suction-applying device is applied, via the tube, to the blockage (a suction-applying device can be connected to the proximal end of the tube to generate suction through the tube after the tube is advanced to the blockage);
	a shaft (26), comprising a first electrically-conductive circumferential portion (3) and a second electrically-conductive circumferential portion (26d), configured to pass through the tube (see Fig. 2);
	a first electrically-conductive element (5), configured to connect the first electrically-conductive circumferential portion to a first terminal of a power source ([0061, 0073]; 5t); and
	a second electrically-conductive element (26s), configured to connect the second electrically-conductive circumferential portion to a second terminal of the power source ([0073]; 26t);
	the first electrically-conductive circumferential portion being configured to attract the blockage when a voltage is applied by the power source, via the first electrically-conductive element and the second electrically-conductive element, between the first electrically-conductive circumferential portion and the second electrically-conductive circumferential portion, such that the blockage is anchored to the shaft while the suction force is applied to the blockage ([0024]; noted that the suction is derived from the suction-applying device above, which is only positively recited, and thus the apparatus only needs to be configured to anchor the blockage to the shaft while the suction force is applied to the blockage);
	(claim 2) wherein the second electrically-conductive portion is disposed proximally to the first electrically-conductive circumferential portion (see Fig. 2);
	(claim 3) wherein the first electrically-conductive circumferential portion of the shaft is disposed at a distal end of the shaft (see Fig. 2);
	(claim 4) wherein the first electrically-conductive element runs through the shaft from a proximal end of the shaft to the first electrically-conductive circumferential portion (see Fig. 2);
	(claim 6) wherein the shaft is configured to move axially through the tube ([0074] discloses the shaft 26 being withdrawn from the tube 2 for cleaning. Though the disclosure is not explicit, one understand that by presenting an alternate, “preferred embodiment” where the entire device is withdrawn, including both shaft 36 and tube 2, then the other previously disclosed embodiment wherein the shaft 26 is withdrawn for cleaning to be withdrawn through the tub 2 must axial withdrawal through the tube 2.);
	(claim 7) wherein an outer diameter of the first electrically-conductive circumferential portion of the shaft is greater than a maximum outer diameter of a remainder of the shaft (see Fig. 2, wherein the spiral formed by first electrically-conductive circumferential portion 3 has a greater diameter than the remainder of shaft 26);
	(claim 10) wherein a length of the first electrically-conductive circumferential portion of the shaft is at least 5 mm ([0065]; “about 5 to 30 mm, preferably about 20 mm”; the disclosed range substantially overlaps with the claimed range, the only part of the disclosed range not overlapping with “at least 5 mm” being the portion captured by the use of “about 5 [mm]” to define the bottom of the disclosed range);
	(claim 11) wherein an outer diameter of the first electrically-conductive portion of the shaft is greater than 0.25 mm ([0065]; “about 0.01 to 4 mm, preferably about 0.3 mm”; the disclosed range substantially overlaps with the claimed range, with the preferred diameter within the claimed range, and there’s no indication of criticality or unexpected results between values within the disclosed range);
	(claim 12) wherein the outer diameter is greater than 0.5 mm ([0065]; “about 0.01 to 4 mm, preferably about 0.3 mm”; the disclosed range substantially overlaps with the claimed range, with the preferred diameter within the claimed range, and there’s no indication of criticality or unexpected results between values within the disclosed range);
	(claim 13) wherein an inner diameter of the tube is greater than 0.7 mm ([0073]; “1 to 2.2 mm, preferably about 1.2 mm”); and
	(claim 14) wherein the first electrically-conductive circumferential portion of the shaft is not expandable (portion 3 may assume a helical or spiral shape as shown in Fig. 2, but there is no expansion of the material itself to encompass a larger volume).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Orion.
	Regarding claims 8 and 9, Orion fails to disclose (claim 8) wherein the outer diameter of the first electrically-conductive circumferential portion of the shaft is at least 30% larger than the maximum outer diameter; or (claim 9) wherein the outer diameter of the first electrically-conductive circumferentially portion of the shaft is at least twice as large as the maximum outer diameter.
Regarding claims 8 and 9, Orion shows the outer diameter of the first electrically-conductive circumferential portion of the shaft being greater than the maximum outer diameter for the remainder of the shaft, but Orion does not specify the difference in outer diameter. However, applicant has not disclosed that the particular outer diameter ratio solves any stated problem, provides any advantage, or is used for any particular purpose.  One having ordinary skill in the art at the time of the invention would recognize that the invention would perform equally well with any first electrically-conductive circumferential portion having a greater outer diameter than the maximum outer diameter of the remainder of the shaft.  Therefore, it would have been prima facie obviousness to one having ordinary skill in the art to modify Orion to obtain the claimed invention because having an outer diameter “at least 30% larger” or “at least twice as large” appears to be an arbitrary design consideration and fails to patentably distinguish over Orion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771